Mercure, J. (dissenting).
Because we conclude that Supreme Court should have granted the motion of defendant Jorge D. Smud (hereinafter defendant) for summary judgment, we dissent. The record establishes that defendant’s postpartum care of plaintiff Blair M. Stahl (hereinafter plaintiff) terminated on August 4, 1986 and that a number of subsequent office visits between August 11,1986 and February 2,1987 were scheduled for the purpose of treating plaintiff’s venereal warts, a condition completely unrelated to the recto-vaginal fistula. Although a factual issue exists as to whether plaintiffs advised defendant during the course of one or more of those appointments of the existence of a dark vaginal discharge, it is undisputed, indeed the majority concedes, that defendant made no diagnosis and rendered no treatment in that connection. From April 1987 to June 1988, all of plaintiff’s gynecological care was provided by defendant Planned Parenthood Association of Delaware and Otsego Counties. It was not until August 1, 1988 that plaintiff actually sought treatment from defendant in connection with her complaint of a dark vaginal discharge and only then upon Planned Parenthood’s referral.
Essential to the application of the continuous treatment doctrine is evidence supporting a finding that "there has been a course of treatment established with respect to the condition that gives rise to the lawsuit” (Nykorchuck v Henriques, 78 NY2d 255, 259). Despite plaintiff’s self-serving statement that during her visits to defendant in 1986 and early 1987 she "accepted the fact that he was noting [her complaints of an intermittent dark vaginal discharge] and that the care he was giving [her] was directed at [her] various gynecological needs including this vaginal discharge”, the fact remains that defendant did not render any treatment in connection with the condition giving rise to this action, i.e., the recto-vaginal fistula. "[N]either the mere 'continuing relation between physician and patient’ nor 'the continuing nature of a diagnosis’ is sufficient to satisfy the requirements of the doctrine” (supra, at 259, quoting McDermott v Torre, 56 NY2d 399, 405, 406) because "[i]n the absence of continuing efforts by a doctor to treat a particular condition, none of the policy reasons underlying the continuous treatment doctrine justify the patient’s delay in bringing suit” (Nykorchuck v Henriques, supra, at 259; see, Massie v Crawford, 78 NY2d 516, 519-520; Cizek v Bassett Hosp., 176 AD2d 1035, 1037). "While the failure to treat a condition may well be negligent, we cannot accept the self-contradictory proposition that the failure to establish a *773course of treatment is a course of treatment” (Nykorchuck v Henriques, supra, at 259).
Here, as in Nykorchuck v Henriques (supra), the gravamen of plaintiff’s complaint is not that defendant performed negligent acts or omissions during the course of any treatment of her recto-vaginal fistula but, rather, that he was negligent in failing to establish a course of treatment at all. In fact, Nykorchuck v Henriques (supra) and Cizek v Bassett Hosp. (supra) both presented fact patterns more favorable to the respective plaintiffs than that present here. In Nykorchuck, while treating the plaintiff for an unrelated problem, the defendant was able to feel a lump in the plaintiff’s breast and allegedly misdiagnosed breast cancer. In Cizek, a malpractice action predicated upon the defendant’s alleged failure to diagnose the plaintiff’s prostate cancer, it was established that the defendant had examined the plaintiff’s prostate on a number of occasions and that, in fact, several of the visits were prompted by the plaintiff’s prostate problems. Nonetheless, we held that the continuous treatment doctrine did not apply because no condition was diagnosed requiring return visits for treatment (Cizek v Bassett Hosp., supra, at 1037; see, Ross v Community Gen. Hosp., 150 AD2d 838, 840; see also, CPLR 214-a). In the present case, it does not appear that defendant ever made note of plaintiff’s alleged complaints or attributed any cause to them.
We also agree with defendant that Ms April 22, 1993 affidavit in support of the summary judgment motion and annexed medical records satisfied Ms initial burden with regard to his care and treatment of plaintiff on August 1, 1988. Having come forward with expert medical evidence rebutting plaintiff’s claim of malpractice, the burden shifted to plaintiff to produce evidentiary proof in admissible form establishing the existence of material questions of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320, 326-327). Plaintiff having failed to oppose the motion with any competent medical evidence tending to establish defendant’s negligence or to proffer any excuse for that failure, it is our view that Supreme Court was required to grant the motion (see, supra).
Yesawich Jr., J., concurs. Ordered that the order is affirmed, with costs.